DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 6 and 9-11 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed on 07/12/2022, have been fully considered and are persuasive. 
In the light of the amendment to the claims and the arguments filed on 07/12/2022, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Brian Cromarty on 07/26/2022.
The application should be amended as follows:
		Claim 1: delete the letter “a” disclosed immediately after the word “receiving” in line 16.
		Claim 2: delete the term “detergent and/or” disclosed in line 2.
		Claim 10: delete the term “obtaining of” disclosed in line 1, and add the term “capturing” immediately before the term “the reservoir” disclosed in line 2. 

	Allowable Subject Matter
Claims 1-3, 5, 6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2007/0044820 to Chan et al., which teaches a method comprising the steps of receiving at a dispensing module having a sensor (data reader/RF interrogator, figure 5, #33 or 97), a reservoir (container, figure 5, #22) having an information item (identification tag, figure 5, #32) wherein the reservoir (container, figure 5, #22) is connected detachably to the dispensing module such that the sensor (data reader/RF interrogator, figure 5, #33 or 97) is aligned with the information item (see figure 5) [0023], capturing the reservoir information item at the dispensing module for a cleaning agent [0024-0027], wherein the reservoir information item is representative of at least one property of the cleaning agent [0024], and capturing a washing information item (e.g., water temperature) at the dispensing module [0030], and CN 103266452 to Chen et al., which teaches a method for dispensing detergents comprising the steps of sending a washing agent kind information and real-time parameters from the controller to a server apparatus, receiving a dispensing control information item (washing agent to use package information, cleaning agent volume) from the server apparatus at the controller wherein the dispensing control information (washing agent to use package information, cleaning agent volume) is determined in response to the washing agent kind information and real-time parameters, and controlling a dispensing of the cleaning agent by the controller in response to the dispensing control information item (washing agent to use package information, cleaning agent volume) (English translation, page 6, line 25 to page 7, line 7).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the washing information item includes a temperature of a cleaning solution, a duration of a cleaning process and a concentration of cleaning solution in a washing machine, determining a dispensing control information item in response to the reservoir information item and the washing information item, and adjusting the dispensing control information in response to the dispensing quantity, the dispensing time and the dispensing duration for dispensing the cleaning agent to generate an adjusted dispensing control information, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714